Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 30, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00347-CR
____________
 
IN RE RONALD DEWAYNE WHITFIELD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
16, 2009, relator, Ronald Dwayne Whitfield, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that we compel the
respondents, Brad Livingston, Executive Director, Texas Department of Criminal
Justice, and Nathaniel Quarterman, Director, Texas Department of Criminal
Justice, Institutional Division, to calculate his good conduct time credits in
accordance with Texas law.  




A court
of appeals has the authority to issue writs of mandamus against a judge of a
district or county court in the court of appeals= district and all writs necessary to
enforce its jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(b).  Neither of the
respondents is a district or county court judge.  Moreover, relator has not
shown that the exercise of our mandamus authority against the respondents is
necessary to enforce our jurisdiction because only the Texas Court of Criminal Appeals
has jurisdiction over matters related to final post-conviction felony
proceedings.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (orig. proceeding).  Therefore, we have no authority to issue
a writ of mandamus against the respondents.
Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed for lack of jurisdiction. 
 
PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost. 
Do Not PublishCTex. R. App. P. 47.2(b).